DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. Applicant’s arguments, see Appeal Brief, filed 11/24/2021 & 11/05/2021, with respect to the 103 Rejection have been fully considered and are persuasive. Therefore, the 103 Rejection of Office Action (07/08/2021) has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 6-7 & 9-18 are allowed.
REASONS FOR ALLOWANCE
Based on the applicant remarks, regarding “the turbine generation transportation unit comprises air intake components comprising an intake silencer and an intake filter” is not disclosed by Morris 021 or Morris 609 or a combination of Morris 021 in view of Morris 609.
Regarding Claim 1, examiner agrees with the applicant’s remarks regarding: 
Morris 021 discloses “air inlet filter housing [126]” disposed on “exhaust transport [106]”; and 
Morris 609 discloses “air inlet filter housing [502]” comprising intake silencing and intake filter;
Moreover, incorporating a “second intake filter” to Morris 021 “turbine generation transportation unit [104]” would NOT be considered obvious by of ordinary skilled in the art.
Therefore with respect to Claim 1 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –.
A system for providing mobile power, comprising a turbine generation transportation unit, an exhaust transportation unit and an auxiliary system transportation unit; 
the auxiliary system transportation unit and the exhaust transportation unit are connected to at least one side of the turbine generation transportation unit; 

the intake components comprise an intake silencer and an intake filter, and the intake components, the gas turbine and the generator are connected in sequence and disposed on the first transport vehicle; 
wherein the intake components are disposed on a travel direction end of the first transport vehicle and are connected to the gas turbine through intake joints, and the intake components are configured to filter combustion air to the gas turbine.
Regarding Claim 12 – 
Morris 021 discloses a turbine generation transportation unit [104], comprising intake components [122], a gas turbine [136], a generator [132] and a first transport vehicle [104 is a “transport vehicle”], and the intake components [122], the gas turbine [136] and the generator [132] are connected in sequence [122, 136 & 122 are shown “connected in sequence”] and disposed on the first transport vehicle [122, 136 & 122 are shown “disposed on the first transport vehicle”]; the intake components [122] are disposed on a travel direction end [any end is “a travel direction”] of the first transport vehicle and are connected to the gas turbine through intake joints, and the intake components are configured to filter combustion air to the gas turbine (FIG. 1 also refer to previous rejections).
However, Morris 021 does not discloses the turbine generation transportation unit [104] comprising intake components comprises “an intake silence and intake filter”.
Similarly Morris 609 discloses a turbine generation transportation unit [400], comprising intake components [404], a gas turbine [407], a generator [408] and a first transport vehicle [416], and the intake components [404], the gas turbine [407] and the generator [408] are connected in sequence and disposed on the first transport vehicle [404, 407 & 408 are shown “in sequence and disposed on 416]; the intake components are disposed on a travel direction end [any end is “a travel direction”] of the first transport vehicle [416] and are connected to the gas turbine through intake joints, and the intake components are configured to filter combustion air to the gas turbine (FIG. 4A-4B).
Moreover, Morris 609 discloses “an exhaust transport [500] comprising intake component comprises [502] an intake silencer and an intake filter [The air inlet filter housing 502 may comprise a plurality of silencers that reduce noise] (FIG. 5A, ¶ [0067])”.
Morris 609 intake components comprising a silencer and filter is disclosed in the exhaust transport [500] and NOT disclosed in the turbine generation transportation unit [400].
Therefore, Morris 021 nor Morris 609 does NOT discloses the turbine generation transportation unit comprising intake components comprises “an intake silence and intake filter” and a person skilled in the art would not be consider to combine Morris 021 & Morris 609 as stated by the applicant’s remarks. Even if a person skilled in the art were to use the knowledge from Morris 021 or Morris 609, said person would not arrive at the claimed subject matter due to the above-mentioned differences.
Therefore with respect to Claim 12 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –.
A turbine generation transportation unit, comprising intake components, a gas turbine, a generator and a first transport vehicle, the intake component comprises an intake silencer and an intake filter, and the intake components, the gas turbine and the generator are connected in sequence and disposed on the first transport vehicle; the intake components are disposed on a travel direction end of the first transport vehicle and are connected to the gas turbine through intake joints, and the intake components are configured to filter combustion air to the gas turbine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH ORTEGA/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832